ON REHEARING-.
PER CURIAM.
The motion for a rehearing is overruled and appellant having delivered the two promissory notes referred to, cancelled as directed in the opinion for the purpose of a credit, it is ordered that the' amount of said notes, principal and interest, to-wit, $8371.77, be credited on the judgment as of May 28, 1912. Reference is here made to the evidence of the surrender and the terms thereof signed by attorneys for appellant and filed in this court May 28, 1912.
Woodson, J., dissents.